Title: From Thomas Jefferson to John Beckley, 17 April 1798
From: Jefferson, Thomas
To: Beckley, John


          
            Dear Sir
            Philadelphia Apr. 17. 1798.
          
          If Colo. Trigg will be so good as to furnish you the two hundred & forty dollars, I will undertake that it shall be repaid to him at Lynchburg the first week of July in such way as shall be satisfactory to him; on which subject I will confer with him for explanation, and conform myself to his wish. I will call on him the first moment in my power, or be glad to see him at my lodgings if he should have a moment to spare before I have. I am with esteem Dear Sir
          Your friend & servt
          
            Th: Jefferson
          
        